Citation Nr: 1647920	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1967 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In this decision, the Board is granting service connection for left ear hearing loss and tinnitus.

FINDING OF FACT

Left ear hearing loss and bilateral tinnitus are related to service.


CONCLUSION OF LAW

The criteria are met for service connection for left ear hearing loss and bilateral tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1153, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.306 (2015); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a). 

The Veteran asserts that his hearing loss, which is service connected in the right ear already, and tinnitus are related to combat experiences while serving in Vietnam.  The record confirms that he has combat experience, as he is in receipt of the Combat Infantry Badge.  

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b) (West 2014).  This presumption may be rebutted only by clear and convincing evidence.  Id. 

His DD-214 confirms he was in the infantry, which exposed him to frequent explosions and gunfire.  He was a gunner and used machine guns, and describes at least one fire fight that lasted over three days.  He reports that he was unable to hear for a few days after that battle, and noticed hearing loss ever since.  He also noticed intermittent tinnitus since that battle.  In support, a lifetime friend of his wrote a letter indicating that he noticed an obvious change in the Veteran's hearing upon his return from Vietnam.  The Veteran has also submitted additional documentary evidence regarding his experiences in service.  Based on his service records, the evidence submitted by the Veteran, and by applying 18 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained an acoustic injury during combat operations.  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran is currently diagnosed with left ear hearing loss and tinnitus.  

Regarding his left ear hearing loss, his STRs show he entered service with hearing loss in the 4000 Hertz range in the left ear, as observed by the VA examiners and the Veteran's private audiologist's report.  

A veteran who served on active duty after December 31, 1946, is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to: defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. §§  1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2015).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In cases where a condition is noted on the entrance examination report, the presumption of sound condition does not apply, and a "presumption of aggravation" governs the outcome of the case.  38 U.S.C.A. § 1153 (West 2014).
  
This presumption provides that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in said disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Id.; 38 C.F.R. § 3.306 (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service, taking into account all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); Falzone v. Brown, 8 Vet App. 398, 402 (1995).  

The Veteran's entrance examination contained the following audiological report:




HERTZ


April 1967
500
1000
2000
3000
4000
LEFT
-10 (5)
-5 (5)
-10 (0)
/
45 (50)

Prior to November 1967, service departments used American Standards Association (ASA) units to record puretone sensitivity thresholds in audiometric measurement.  Beginning in November 1967, service departments used ISO-ANSI (International Standards Organization-American National Standards Institute) units.  For purposes of comparison, the table above shows the ASA measurements recorded on the April 1967 enlistment examination, with the comparable ISO-ANSI measurements in adjacent parentheses.  His ears and drums were found normal, but his hearing was rated as a "2" on his PULHES profile.  The Board finds that he entered service with left ear hearing loss.

The next inquiry is whether his hearing loss increased while in service.

A January 1970 examination shows the following audiometric results, in ISO-ANSI measurements:




HERTZ


Jan 1970
500
1000
2000
3000
4000
LEFT
15
15
15
/
40

The Veteran's STRs do not contain a separation examination.  The Board observes that the Veteran showed an increase in the 500, 1000, and 2000 Hertz ranges.

A July 2010 private audiologist opined that the shift in the lower three ranges was significant, despite still being in the range of normal, and showed the beginning of hearing loss in those ranges.  In regard to the findings in the 4000 Hertz range, she indicated that the medical literature documents that outer hair cell damage in the cochlea occurs prior to an individual actually showing a threshold shift in an audiogram.  She opined that it was as likely as not that his left ear hearing loss was aggravated by the acoustic trauma in service.

The December 2011 VA examiner opined that his left ear hearing remained stable throughout his service, and therefore aggravation was not shown.

There are two other VA examinations of record.  The April 2010 VA examiner indicated that the Veteran's hearing was stable in the 4000 Hertz range, according to the evidence, and found no aggravation.  However, he did not address the shifts that were shown in the 500, 1000, and 2000 Hertz ranges, therefore this opinion is inadequate.  The March 2013 VA examiner's opinion is internally inconsistent, and inadequate for adjudicatory purposes.  Neither of these reports is probative to this case.

As the Veteran alleges hearing loss that both was caused by and has existed since combat operations, the Board must consider his combat experiences in resolving the issue of service connection.  38 U.S.C.A. § 1154(b); Reeves, supra.  He has been consistent in his assertions regarding onset and persistent hearing loss since combat operations, which the Board finds competent and credible.  Further, his STRs, which are incomplete, do show an increase in hearing loss.  His audiologist opined that there was an increase, and it was caused by acoustic trauma in service, which has been found.  There is also negative nexus opinion on record that there was no aggravation by his service.  The Board resolves the doubt created by this opinion in the Veteran's favor, and finds that service connection is warranted for hearing loss.  

In regard to his tinnitus, his STRs do not show any complaints of ringing in his ears, although, as discussed above, his records are incomplete.  He has been found to have been exposed to acoustic trauma.  

The VA examiners did not comment on the etiology of tinnitus.  His private audiologist noted in her report that medical treatises set forth that tinnitus is usually found to be caused by the same acoustic trauma that led to coexisting hearing loss.  She opined that it was as likely as not that the Veteran's intermittent tinnitus was caused by noise exposure in service.  As this is the only opinion of record, the Board finds service connection is warranted.


ORDER

Service connection is granted for left ear hearing loss and bilateral tinnitus.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


